United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-1653
                                    ___________

United States of America,                *
                                         *
                   Appellee,             * Appeal from the United States
                                         * District Court for the District
      v.                                 * of Nebraska.
                                         *
Salvador Ramirez-Becerra,                *      [UNPUBLISHED]
                                         *
                   Appellant.            *
                                    ___________

                               Submitted: March 13, 2006
                                  Filed: March 20, 2006
                                   ___________

Before WOLLMAN, FAGG, and RILEY, Circuit Judges.
                           ___________

PER CURIAM.

       The Government charged Salvador Ramirez-Becerra with possession with
intent to distribute five hundred grams or more of methamphetamine. Based on this
drug quantity, Ramirez-Becerra faced a mandatory minimum sentence of ten years in
prison. During the plea hearing, Ramirez-Becerra stated he understood the mandatory
minimum sentence was ten years, and pleaded guilty. Later, Ramirez-Becerra did not
object to the presentence report, which recommended the statutory minimum sentence
of ten years. At the post-Booker sentencing, the parties agreed that the appropriate
range was 120 to 135 months. The district court* imposed the statutory minimum of
120 months in prison and five years of supervised release.

       On appeal, Ramirez-Becerra contends Harris v. United States, 536 U.S. 545,
568-69 (2002) (holding judges may decide facts giving rise to mandatory minimum
sentences) is no longer good law after Blakely v. Washington, 542 U.S. 296 (2004),
and United States v. Booker, 543 U.S. 220 (2005). We have continued to apply
Harris after Booker, however. United States v. Keller, 413 F.3d 706, 710 (8th Cir.
2005). Alternatively, Ramirez-Becerra argues that even if Harris remains good law,
Booker required the district court to find drug quantity beyond a reasonable doubt.
We have rejected this argument as well. United States v. McKay, 431 F.3d 1085,
1094 (8th Cir. 2005). In this case, there is simply no error under Blakely or Booker
because Ramirez-Becerra admitted to possessing the drug quantity that dictated his
statutory mandatory minimum sentence. See United States v. Alvarado-Rivera, 412
F.3d 942, 946 n.3 (8th Cir. 2005); United States v. Bolanos, 409 F.3d 1045, 1049 (8th
Cir. 2005).

      We thus affirm Ramirez-Becerra’s sentence.
                      ______________________________




      *
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.

                                         -2-